               Case 2:20-cv-01022-VCF Document 24 Filed 01/19/21 Page 1 of 2



 1   Hal Taylor, Esq.
     Of Counsel, Olinsky Law Group
 2
     NV Bar No.: 4399
 3   223 Marsh Avenue
     Reno, NV 89509
 4   Tel: (775) 825-2223
 5
     Fax: (775) 329-1113
     Email: HalTaylorLawyer@gbis.com
 6
     Attorney for Plaintiff
 7                               UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9
     LaDawn M. Schmardebeck,            )
10                                      )
                       Plaintiff,       ) CASE NO. 2:20-CV-01022-VCF
11                                      )
                       v.               )
12
                                        ) UNOPPOSED MOTION
13                                      ) FOR EXTENSION OF TIME TO FILE
     ANDREW SAUL,                       ) PLAINTIFF’S BRIEF
14
     COMMISSIONER OF SOCIAL SECURITY, )
15
                                        )
                       Defendant.       )
16   __________________________________ )
17
            Plaintiff, LaDawn M. Schmardebeck, by her attorney, Hal Taylor, Esq., Of Counsel,
18
     Olinsky Law Group, hereby moves for a forty-six day extension of time to file Plaintiff’s
19
     Opening Brief. Plaintiff’s opening brief is currently due to be filed January 18, 2021.
20

21          Due to the backlog of transcripts created by COVID-19 and the Commissioner’s

22   response, the Commissioner is able to produce records at a rapid pace. As a result, this has
23
     caused multiple, simultaneous filing deadlines that cannot be met by Plaintiff’s Counsel. This,
24
     combined with the large administrative record (about 800 pgs.) prevents counsel from preparing
25

26   a proper and meritorious brief. Plaintiff requests this time to allow for review of the dense

27   record and proper preparation of Plaintiff’s Brief. Wherefore, Plaintiff requests an extension
28



                                                          1
              Case 2:20-cv-01022-VCF Document 24 Filed 01/19/21 Page 2 of 2



 1   from January 18, 2021 up to and including March 5, 2021 to file her brief. Counsel for the
 2
     Plaintiff has conferred with defendant’s counsel who kindly doesn’t object to this request.
 3
            Dated this 15th day of January, 2021.
 4

 5
                                                    Respectfully submitted,

 6                                                  /s/Hal Taylor
                                                    Hal Taylor, Esq.
 7                                                  Of Counsel, Olinsky Law Group
                                                    NV Bar No.: 4399
 8
                                                    223 Marsh Ave.
 9                                                  Reno, NV 89509
                                                    Tel: (775) 825-2223
10                                                  Fax: (775) 329-1113
11
                                                    HalTaylorLawyer@GBIS.com

12
                                    Plaintiff’s Certificate of Service:
13

14          I certify that I caused the Motion for Extension of Time to be served today, January 15,

15   2021, by CMECF to Blaine Welsh, Esq., who is a filing user of the CMECF system.
16

17                                                  /s/Hal Taylor
                                                    Hal Taylor, Esq.
18

19

20
                                        IT IS SO ORDERED.
21

22
                                        ___________________________________
23                                      Cam Ferenbach
                                        United States Magistrate Judge
24

25                                               1-19-2021
                                        Dated:_____________________________
26

27

28



                                                          2
